DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Preliminary Amendment, filed on 4/30/20, and the Second Preliminary Amendment, filed on 3/2/22, have been entered.
According to the Amendments, claims 1-40 were pending. Claims 6, 14, 15, 20, 21, 31, 32, and 40 have been amended.  Claims 41-42 have been added.  Thus, claims 1-42 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-13, 19, 20, 22-28, 30, and 32 are rejected under § 102(a)(1) as being anticipated by AU App. No. 2018282332 A1 to Otto et al. (Otto).  In regards to claim 1, Otto discloses a goods storage and retrieval system: 
a multilevel warehouse racking system (10) comprising a tote transfer zone (see ¶ [0088] describing an area where totes and racks are passed b/w a vehicle and a transporter or more generally the whole area can also be interpreted as a transfer zone), 
a materials handling vehicle (102) comprising a mast assembly (206, 207) and a picking attachment (60), a target tote (50), and 
a transporter (108) comprising transporter-based engagement hardware (see ¶ [0088] describing AGV-enabled tugger trains for pulling mobile storage carts across a warehouse floor), wherein
the transporter-based engagement hardware enables the transporter to engage, transport, and disengage the target tote at the tote transfer zone independent of movement of the materials handling vehicle within the goods storage and retrieval system (see ¶ [0090] describing AGVs as being adapted to pull carts with totes where totes can be added, removed, engaged, and disengaged while material handling vehicles places carts at pick and delivery stations for pickup by AGVs); 
the picking attachment is coupled to the mast assembly for movement along a lifting dimension of the mast assembly (see Figs. 2-6 showing claimed coupling) to (i) engage and disengage the target tote at the tote transfer zone and at multiple levels of the multilevel warehouse racking system independent of see Figs. 4-6 for picking and placing totes on racks and transferring to the transporter in an area considered as the transfer zone); and 
the mast assembly and the picking attachment are configured to access multiple levels of the multilevel warehouse racking system (see Figs. 2-6 showing mast and picking assembly reaching multiple levels of the storage racks).

In regards to claim 3, Otto further discloses that the tote transfer zone forms a bottom level of the multilevel warehouse racking system. See Fig. 1 (showing transfer zone on the warehouse floor).

In regards to claim 4, Otto further discloses that the tote transfer zone is elevated above an inventory transit surface of the goods storage and retrieval system. See Fig. 1 (showing the transit surface on the ground level and the transfer zone elevated above the transit surface in the carts/racks).

In regards to claim 5, Otto further discloses that the multilevel warehouse racking system comprises a first rack and a second rack arranged on opposite sides of a racking system aisle; the first and second racks define end points of the racking system aisle; and the tote transfer zone extends past the end points of the racking system aisle. See Fig. 1 (disclosing multiple aisles with a transit zone extending beyond the rack aisle end points).

In regards to claim 7-9, and 12, Otto further discloses that
wherein the picking attachment of the materials handling vehicle is configured to transfer totes between (i) the multilevel warehouse racking system and the transporter and (ii) the tote transfer zone and the transporter (see Figs. 3-6; ¶ [0043] picking and placing totes in cart racks of the transporter in the transfer zone, the picking device adapted to move in all directions);
wherein the materials handling vehicle further comprises one or more vehicular controllers; the picking attachment comprises an X-Y-Z-Ψ positioner; and the one or more vehicular controllers executes vehicle functions to use the X-Y-Z-Ψ positioner of the picking attachment to engage and disengage the target tote positioned in the multilevel warehouse racking system with the picking attachment (see Figs. 3-6; ¶ [0043] picking and placing totes in cart racks of the transporter in the transfer zone, the picking device adapted to move in all directions); and 
wherein the picking attachment comprises an X-Y-Z-Ψ positioner comprising: an X-positioner configured to move the picking attachment in a first degree of freedom along a first lateral axis in a lateral plane; a Y-positioner configured to move the picking attachment in a second degree of freedom along a second lateral axis perpendicular to the first lateral axis in the lateral plane; a Z-positioner configured to move the picking attachment in a third degree of freedom see Figs. 3-6; ¶ [0043] picking and placing totes in cart racks of the transporter in the transfer zone, the picking device adapted to move in all directions).

In regards to claims 10, 11, and 13, Otto further discloses that 
wherein the materials handling vehicle further comprises a navigation subsystem comprising a vision system; the multilevel warehouse racking system comprises a target fiducial associated with the target tote to guide engagement of the target tote with the picking attachment; the navigation subsystem is configured to position the materials handling vehicle such that the target fiducial is within a field of view of the vision system; the materials handling vehicle further comprises one or more vehicular controllers and a picking attachment subsystem comprising the picking attachment and a time-of-flight (TOF) system; the picking attachment comprises an X-Y-Z-Ψ positioner; the picking attachment subsystem is configured to generate a target TOF depth map of the target tote; and the one or more vehicular controllers of the materials handling vehicle executes vehicle functions to use the X-Y-Z-Ψ positioner of the picking attachment subsystem to engage the target tote with the picking attachment based on the target TOF depth map;
wherein: the materials handling vehicle further comprises a navigation subsystem; and the navigation subsystem is configured to position the materials 
wherein: the materials handling vehicle further comprises a navigation subsystem comprising a vision system; the multilevel warehouse racking system comprises a target fiducial associated with the target tote to guide engagement of the target tote with the picking attachment; and the navigation subsystem is configured to position the materials handling vehicle such that the target fiducial is within a field of view of the vision system.

In regards to claim 19, Otto further discloses that the system further comprises a warehouse management computing hub in communication with the transporter and the materials handling vehicle and programmed to instruct the transporter and the materials handling vehicle to coordinate engagement, transport, and disengagement of the target tote in the goods storage and retrieval system. See ¶ [0081] (disclosing a warehouse management system for controlling material handling vehicles, transporters, and other system equipment).

In regards to claim 20, Otto further discloses that the system further comprises a plurality of RFID tags embedded in the inventory transit surface at vehicle stop locations, tote transfer zones, transfer nodes, pick-place locations, or combinations thereof. See ¶ [0038] (disclosing one or more RFID sensors configured to capture data indicative of the position of RFID tags mounted on objects within the warehouse).

In regards to claim 22, Otto further discloses that the vehicle-based cart engagement hardware comprises a mobile storage cart support platform defined by one or more vertically-oriented cart lifting forks (82). See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 23, Otto further discloses that the vehicle-based cart engagement hardware comprises anti-rock cart engagement hardware configured to engage a top end of the mobile storage cart. See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 24, Otto further discloses that the anti-rock cart engagement hardware comprises a pair of support arms configured to engage the top end of the mobile storage cart. See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 25, Otto further discloses that the anti-rock cart engagement hardware comprises lateral anti-rock hardware wherein each support arm comprises a hook subtending extension, and the mobile storage cart comprises a pair of extension passages structurally configured to permit the hook subtending extensions to pass at least partially through the pair of extension passages. See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks)

In regards to claim 26, Otto further discloses that the anti-rock cart engagement hardware comprises front-rear anti-rock hardware wherein each support arm comprises See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 27, Otto further discloses that each support arm comprises an anti-rock hook defining a notch, and a hook subtending extension; and the anti-rock hook extends downwardly at a distal portion of the support arm to define an engagement gap between the hook subtending extension and a terminal portion of the anti-rock hook. See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 28, Otto further discloses that the mobile storage cart comprises: hook engaging features structurally configured to engage the anti-rock hooks of the pair of support arms; and a pair of extension passages structurally configured to permit the hook subtending extensions to pass at least partially through the pair of extension passages to permit the anti-rock hooks of the pair of support arms to engage the hook engaging features of the mobile storage cart while the pair of support arms engage a top end of the mobile storage cart. See Figs. 2 & 6; see also ¶ [0061] (disclosing cart lifting forks).

In regards to claim 30, Otto further discloses that the mobile storage cart comprises at least two vertically-oriented fork slots; the vehicle-based cart engagement hardware comprises a mobile storage cart support platform defined by one or more vertically-oriented cart lifting forks; and the vertically-oriented fork slots are structurally configured to receive the vertically-oriented cart lifting forks. See Fig. 2 (showing an arrangement 300-308 with one or more vertically-oriented cart lifting forks engaging with two vertical-oriented fork slots).

In regards to claim 32, Otto further discloses that the materials handling vehicle further comprises a vehicle body, a plurality of wheels supporting the vehicle body, a traction control unit, a braking system, and a steering assembly, each operatively coupled to one or more of the vehicle wheels, a fork carriage assembly movably coupled to the mast assembly, a mast assembly control unit, a carriage control unit, the picking attachment secured to the fork carriage assembly, a cart engagement subsystem, a navigation subsystem, and one or more vehicular controllers in communication with the traction control unit, the braking system, the steering assembly, the mast assembly control unit, the carriage control unit, the picking attachment, the vehicle-based cart engagement hardware, and the navigation subsystem; the cart engagement subsystem is characterized by a storage cart engagement field of view; and the one or more vehicular controllers of the materials handling vehicle executes vehicle functions to (i) use the navigation subsystem to navigate the materials handling vehicle along the inventory transit surface to a localized engagement position where a cart home position is within the storage cart engagement field of view, and (ii) use the See Figs. 2-6, 15 & ¶¶ [0036-0044] (disclosing the material handling vehicle as recited in the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under §103 as being obvious over Otto, supra, as applied to claim 1, in view of US Pub. No. 2016/0107838 to Swinkels et al. (Swinkels).  In regards to claim 2, Otto discloses all limitations of the claimed invention but for totes adapted to sit on suspension racks.
Although Otto does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Swinkels teaches a storage and picking system wherein the target tote has a tote width t; the target tote comprises a pair of protruding rims positioned on opposite sides of the target tote, defining a target tote rimmed width r; the tote transfer zone comprises a plurality of tote suspension tracks defined by a track spacing b; and t<b<r. See Fig. 3
Thus, it would have been obvious to modify storage racks and totes of Otto with the tote suspension track storage racks of Swinkels in order to load totes securely into storage racks.

Claims 6 and 15-18 are rejected under §103 as being obvious over Otto, supra, as applied to claims 1, 6, 15, 16, and 16 respectively, in view of US Pub. No. 2019/0332096 to Porter et al. (Porter).  For each claim, Otto discloses all limitations of the claimed invention but for transporter lifting surfaces.
Although Otto does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Porter teaches a mobile drive unit comprising a lifting surface (202) and is structurally configured to lift the target tote relative to a tote supporting surface of the tote transfer zone by elevating the transporter lifting surface from a traveling height to a transporting height. See Fig. 2A; see also ¶ [0045] (showing a mobile drive unit with a conveyance device in the form of a lifting platform for transferring an item to and from the mobile drive unit).
Thus, it would have been obvious to modify the transporter of Otto with the mobile drive units of Porter in order to lift and transfer items to and from transporters and storage racks.

Claims 21 and 31 are rejected under §103 as being obvious over Otto, supra, as applied to claim 1 and 21, in view of US Pub. No. 2019/0016573 to Deandrea et al. (Deandrea).  In regards to claim 21, Otto
Although Otto does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Deandrea teaches a storage and retrieval system mobile storage racks transported to and from storage by mobile drive units. See Fig. 4 and Abstract.
Thus, it would have been obvious to modify the storage racks of Otto with the mobile storage racks of Deandrea in order to transport racks across the warehouse floor.

In regards to claims 31 and 42, Deandrea further discloses that the transporter comprises a lifting surface and is structurally configured to lift the mobile storage cart off of the inventory transit surface upon which the multilevel warehouse racking system is supported by elevating the transporter lifting surface from a traveling height to a transporting height (see Figs. 3A-B showing a mobile drive unit with a lifting platform); and the mobile storage cart is structurally configured to permit the transporter to enter and exit a lifting zone beneath the mobile storage cart in at least two orthogonal directions, with the lifting surface of the transporter at the traveling height (see Fig. 4 showing a mobile storage rack with lifting zone underneath for the mobile drive unit to engage therewith).

Claims 33, 35, 36, and 38-40 are rejected under §103 as being obvious over Otto in view of Deandrea, supra.  In regards to claim 33, Otto discloses a method of operating a goods storage and retrieval system, the method comprising: 
providing the goods storage and retrieval system (see Fig. 1 showing the claimed storage and retrieval system) comprising a multilevel warehouse racking system, a materials handling vehicle disposed on an inventory transit surface, a tote transfer zone, see Fig. 2 showing the claimed material handling vehicle) comprises a traction control unit, a braking system, and a steering assembly, each operatively coupled to one or more of the vehicle wheels, a mast assembly, a fork carriage assembly movably coupled to the mast assembly, a mast assembly control unit, a carriage control unit, a picking attachment (see Fig. 2 showing the claimed material handling vehicle picking attachment) comprising an X-Y-Z-Ψ positioner secured to the fork carriage assembly, a navigation subsystem, and one or more vehicular controllers in communication with the traction control unit, the braking system, the steering assembly, the mast assembly control unit, the carriage control unit, the picking attachment, and the navigation subsystem (see ¶¶ [0004], [0081] for disclosing a warehouse management system for controlling material handling vehicles, transporters, and other system equipment); 
navigating the materials handling vehicle along the inventory transit surface to the target tote through use of the navigation subsystem and the one or more vehicular controllers independent of movement of the transporter within the goods storage and retrieval system (see ¶ [0004] for navigating the vehicle along the vehicle transit surface to a localized engagement position where the cart is within the cart engagement field of view); 
engaging or disengaging the target tote with the picking attachment secured to the fork carriage assembly through use of the X-Y-Z-Ψ positioner at the tote transfer zone and at multiple levels of the multilevel warehouse racking system independent of movement of the transporter within the goods storage and retrieval see ¶ [0007] for engaging the mobile storage cart in the cart home position with the fork carriage assembly through the use of the cart engagement subsystem); and 
placing with the picking attachment the target tote on the tote transfer zone or on a level of the multilevel warehouse racking system (see ¶ [0055] for picking up and placing away multiple target totes during a single trip of the materials handling vehicle down an aisle of the multilevel warehouse racking system).
Although Otto does not explicitly disclose engaging the target tote with a transporter lifting surface, such a feature is found in the prior art.  In fact, Deandrea teaches a storage and retrieval method comprising engaging the target tote with the transporter through use of the transporter-based engagement hardware comprising a transporter lifting surface. See Fig. 4 and Abstract (disclosing a transporter with a lifting surface for engaging mobile storage racks).
Thus, it would have been obvious to modify the storage racks of Otto with the mobile storage racks of Deandrea in order to transport racks across the warehouse floor.

In regards to claim 35, Otto further discloses transmitting, via a warehouse management computing hub, instructions to the materials handling vehicle and the transporter. See ¶ [0089] (disclosing a warehouse management system being communicatively coupled to transporters such as the materials handling vehicles).

In regards to claim 36, Deandrea further discloses transporting the target tote with the transporter to a goods receiving station comprising a goods selection terminal; and removing the target tote from the transporter lifting surface. See Abstract & ¶ [0031] 

In regards to claim 38, Otto further discloses placing with the picking attachment the target tote on a lifting surface of the transporter. See ¶ [0055] (picking up and placing totes on storage racks and transporters).

In regards to claim 39, Otto further discloses providing a mobile storage cart; engaging the mobile storage cart with the fork carriage assembly through the use of a cart engagement subsystem of the materials handling vehicle; and placing with the picking attachment the target tote in the mobile storage cart engaged by the fork carriage assembly. See Figs. 2 & 6 (showing a picking attachment for transferring totes to and from mobile storage carts).

In regards to claim 40, Otto further discloses that disengaging the mobile storage cart with the fork carriage assembly through the use of a cart engagement subsystem of the materials handling vehicle (see Figs. 2 & 6 for showing a picking attachment for transferring totes to and from mobile storage carts) while Deandrea further discloses engaging the mobile storage cart with the transporter lifting surface; transporting the mobile storage cart with the transporter to a goods receiving station comprising a goods selection terminal; and removing the target tote from the mobile storage cart (see Abstract & ¶ [0031] for moving inventory holders between locations in a workspace using mobile drive units adapted to lift and transport inventory holders).

Allowable Subject Matter
Claims 29, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is allowed for the same reason as claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655